Exhibit 10.1


EXECUTION VERSION

JOINDER AGREEMENT NO. 2
THIS JOINDER AGREEMENT NO. 2, dated as of June 2, 2014 (this “Agreement”), by
and among BARCLAYS BANK PLC (in such capacity, the “Funding Incremental Term
Loan Lender”), POST HOLDINGS, INC., a Missouri corporation (the “Borrower”), the
GUARANTORS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
29, 2014 (as amended by that certain First Amendment to Credit Agreement, dated
as of May 1, 2014 (the “First Amendment”), and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Lenders
party thereto from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments and/or
request new Incremental Term Loan Commitments by entering into one or more
Joinder Agreements with the Incremental Revolving Loan Lenders and/or the
Incremental Term Loan Lenders, as applicable;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested an Incremental Term Loan Commitment with an Increased Amount Date
which is the Pending Acquisition Closing Date;
WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement; and
WHEREAS, the Funding Incremental Term Loan Lender hereby agrees to commit to
provide its Commitment as set forth on Schedule A annexed hereto; provided that
the Commitment of the Funding Incremental Term Loan Lender shall be
automatically reduced from the amount set forth on Schedule A annexed hereto to
$545,797,500 if the conditions set forth in paragraph 1 below are not satisfied
on the Increased Amount Date (the amount set forth on Schedule A annexed hereto,
as may be reduced, the “Incremental Term Loan Commitment”).
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
The Funding Incremental Term Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

1





--------------------------------------------------------------------------------

 

The Funding Incremental Term Loan Lender hereby agrees to provide its
Incremental Term Loan Commitment on the terms and subject to the conditions set
forth below:
1.
Incremental Term Loan Commitment. Notwithstanding anything to the contrary set
forth herein or in the Credit Agreement, the commitment of the Funding
Incremental Term Loan Lender set forth on Schedule A annexed hereto shall be
automatically reduced to $545,797,500 if the following conditions are not
satisfied on the Increased Amount Date:

(a) no Default or Event of Default shall exist before or after giving effect to
the proposed Borrowing contemplated hereby and the extensions of credit, if any,
to be made on the Increased Amount Date;
(b) the Borrower shall be in pro forma compliance with each of the covenants set
forth in Section 7.11 of the Credit Agreement as of the last day of the most
recently completed Measurement Period (assuming that the amendments set forth in
the First Amendment were effective as of the date of such most recently
completed Measurement Period) and as of the Increased Amount Date; and
(c) the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct after giving effect to any qualification therein), except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date.
2.
Conditions Precedent. Notwithstanding anything to the contrary set forth herein
or in the Credit Agreement, the Increased Amount Date with respect to the
Incremental Term Loan Commitment hereunder shall not occur and no Borrowing
under the Incremental Term Loan Commitment hereunder shall be available to the
Borrower, until the following conditions are satisfied:

(a) The Pending Acquisition will be consummated concurrently with the initial
funding of the Incremental Term Loan with respect to the Incremental Term Loan
Commitment hereunder (the “Series A Incremental Term Loans”) in accordance with
the Pending Acquisition Agreement. No conditions precedent to the consummation
of the Pending Acquisition or other provision of the Pending Acquisition
Agreement shall have been waived, modified, supplemented or amended (and no
consent granted), in a manner materially adverse to the Arrangers or the Funding
Incremental Term Loan Lender in its capacity as a Lender, in each case, without
the consent of the Arrangers, not to be unreasonably withheld or delayed;
provided that, without limitation, any increase or decrease in the Pending
Acquisition consideration (other than working capital adjustments) shall not be
deemed to be materially adverse to the Arrangers or the Funding Incremental Term
Loan Lender so long as (i) any increase is funded by cash on hand or proceeds of
an offering of the Borrower’s equity (the form of which will be reasonably
satisfactory to the Arrangers) and (ii) any decrease is allocated to reduce,
first, the Pending Acquisition Bridge Loans and second, the Incremental Term
Loan Commitment;

2



--------------------------------------------------------------------------------

 

(b) The Arrangers shall have received (A)(1) audited consolidated balance sheets
of the Borrower as at the end of each of the two fiscal years immediately
preceding, and ended more than 60 days prior to, the Increased Amount Date, and
related statements of operations, comprehensive income (loss), stockholders’
equity and cash flows of the Borrower for each of the three fiscal years
immediately preceding, and ended more than 60 days prior to, the Increased
Amount Date and (2) audited consolidated balance sheets of the Acquired Business
as at the end of each of the two fiscal years immediately preceding, and ended
more than 90 days prior to, the Increased Amount Date, and related statements of
income, stockholders’ equity and cash flows of the Acquired Business for each of
the three fiscal years immediately preceding, and ended more than 90 days prior
to, the Increased Amount Date; (B) (1) an unaudited consolidated balance sheet
of the Borrower as at the end of, and related statements of operations,
comprehensive income (loss) and cash flows of the Borrower for, each fiscal
quarter (and the corresponding quarter in the prior fiscal year), other than the
fourth quarter of the Borrower’s fiscal year, subsequent to the date of the most
recent audited financial statements of the Borrower and ended more than 40 days
prior to the Increased Amount Date and (2) an unaudited consolidated balance
sheet of the Acquired Business as at the end of, and related statements of
income and cash flows of the Acquired Business for, each fiscal quarter (and, in
the case of the statement of income and cash flows, the corresponding quarter in
the prior fiscal year), other than the fourth quarter of the Acquired Business’
fiscal year, subsequent to the date of the most recent audited financial
statements of the Acquired Business and ended more than 40 days prior to the
Increased Amount Date; and (C) a customary pro forma balance sheet and customary
pro forma statements of income of the Borrower giving effect to the acquisition
of the Acquired Business and Dakota Pasta Growers Co. (“Dakota”) (subject to the
limitations set forth below), together with the underlying audited and unaudited
historical financial statements of the Acquired Business and Dakota, in each
case meeting the requirements of SEC Regulation S-X for a Form S-3 registration
statement (other than Rules 3-10 and 3-16 of SEC Regulation S-X), provided,
however, that other than with respect to the acquisition of Dakota, the
foregoing will be deemed not to require pro forma financial statements
reflecting any acquisition completed or publicly announced since September 30,
2013 and prior to the date of the Pending Acquisition Agreement, or the
underlying audited and unaudited historical financial statements of any such
other acquisition; provided, further, that the foregoing will be deemed not to
require pro forma financial statements reflecting the acquisition of Dakota for
any interim period of the Borrower ending after December 31, 2013, unless the
Borrower has actually prepared such pro forma financial statements;

3



--------------------------------------------------------------------------------

 

(c) All costs, fees, expenses (including, without limitation, reasonable and
invoiced out-of-pocket legal fees and expenses and recording taxes and fees) and
other compensation contemplated by that certain Commitment Letter and that
certain Fee Letter, each dated April 16, 2014, among the Borrower, Barclays Bank
PLC, Credit Suisse AG, Credit Suisse Securities (USA) LLC, Wells Fargo Bank,
National Association, WF Investment Holdings, LLC, Wells Fargo Securities, LLC
and the other additional commitment parties from time to time party thereto
payable to the Arrangers, the Administrative Agent, the commitment parties party
thereto and the Funding Incremental Term Loan Lender on the Increased Amount
Date and invoiced prior to such date shall, upon the initial borrowing of the
Series A Incremental Term Loans, have been, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of the
Series A Incremental Term Loans);
(d) All third-party indebtedness of the Acquired Business for borrowed money (or
guarantees thereof) existing and outstanding as of the Increased Amount Date
(other than (A) that certain secured note issued to US Bancorp Equipment
Finance, Inc. on November 25, 2009, (B) those certain obligations and guarantees
with respect to the City of Wakefield Industrial Revenue Bonds and City of
Lenox, Iowa Sewer Revenue Bonds, (C) that certain note issued on April 1, 2009
to Manitoba Egg Producers Cooperative, (D) that certain credit facility of the
Acquired Business’ China joint venture partner, and the guarantee thereof and
(E) any other indebtedness for borrowed money (or guarantees thereof) that the
Arrangers and the Borrower mutually agree may remain existing and outstanding as
of the Increased Amount Date) shall, upon the initial borrowing of the Series A
Incremental Term Loans, have been, or will be substantially simultaneously be,
repaid, redeemed, defeased or otherwise discharged, and any liens securing such
indebtedness released;
(e) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified:
(i) an opinion from (A) Lewis, Rice & Fingersh, L.C., counsel to the Loan
Parties, and (B) local or other counsel in each of the jurisdictions listed on
Schedule B hereto, in each case as reasonably requested by the Administrative
Agent, in the case of each of clauses (A) and (B), in form and substance
reasonably satisfactory to the Administrative Agent;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates, each properly executed by Responsible Officers of
each Loan Party, as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement,
the First Amendment and that certain Joinder Agreement No. 1, dated as May 1,
2014, by and among the Incremental Revolving Loan Lenders party thereto, the
Borrower and the Administrative Agent (the “First Joinder Agreement”);

4



--------------------------------------------------------------------------------

 

(iii) a solvency certificate properly executed by the Chief Financial Officer of
the Borrower substantially in the form of Exhibit A hereto, certifying the
Borrower and its Subsidiaries are, on a consolidated basis after giving effect
to the Pending Acquisition and the transactions contemplated hereby, Solvent;
(iv) a Committed Loan Notice in respect of the Series A Incremental Term Loans
that is properly executed by a Responsible Officer of the Borrower and delivered
in accordance with Section 2.02 of the Credit Agreement;
(v) a certificate from the Borrower’s insurance broker or other evidence
reasonably satisfactory to the Administrative Agent that all insurance required
to be maintained pursuant to Section 6.06 of the Credit Agreement is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06 of the Credit Agreement;
and
(vi) a certificate attesting to the compliance with clauses (a), (d) (f), (g)
and (h) of this Section 1 on the Increased Amount Date properly executed by a
Responsible Officer of the Borrower;
(f) The representations and warranties of the Borrower and each other Loan Party
contained in Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.14, 5.19, 5.20,
5.21, 5.22 (other than the first sentence thereof) and 5.23 of the Credit
Agreement will be true and correct in all material respects (except that any
such representation qualified by materiality or material adverse effect will be
true and correct in all respects);    
(g) The representations and warranties made by or with respect to the Acquired
Business in the Pending Acquisition Agreement that are material to the interests
of the Arrangers or the Funding Incremental Term Loan Lender, in their
capacities as such, shall be true and correct in all material respects only to
the extent that the Borrower (or any of its affiliates) has the right to
terminate its obligations under the Pending Acquisition Agreement or to decline
to consummate the Pending Acquisition (in each case, in accordance with the
terms of the Pending Acquisition Agreement) as a result of a breach of such
representation or warranty;
(h) Except as disclosed in the disclosure schedules delivered by the Acquired
Business to the Borrower in connection with the Pending Acquisition Agreement
(as such schedules are in effect on the date thereof), or as set forth in any
Borrower SEC Documents (as defined below) (excluding any disclosures contained
therein under the captions “Risk Factors” or “Forward Looking Statements” and
any other disclosures contained therein relating to information, factors or
risks that are cautionary, predictive or forward-looking in nature, and (x) only
to the extent that the relevance of any disclosed event, item or occurrence in
such Borrower SEC Document to the matters covered by the condition set forth in
this clause (h) is reasonably apparent as to such matters and (y) without giving
effect to any amendment to any documents filed with the SEC on or after April
16, 2014), since December 28, 2013, there has not been any Event (as defined
below) that, individually or in the aggregate with all other Events, has had or
would reasonably be expected to have an Acquired Business Material Adverse
Effect (as defined below).

5



--------------------------------------------------------------------------------

 

As used in this clause (h), the term “Acquired Business Material Adverse Effect”
means any Event that, individually or in the aggregate together with all other
Events, (a) has or would reasonably be expected to have a material adverse
effect on the assets, liabilities, business, results of operations or condition
(financial or otherwise) of the Acquired Business and its Subsidiaries (as
defined below) (taken as a whole), other than any Event or Events to the extent
resulting from one or more of the following: (i) the effect of any change in the
United States or foreign economies or capital, credit or financial markets in
general; (ii) the effect of any change that generally affects any industry in
which the Acquired Business or any of its Subsidiaries operates; (iii) the
effect of any change arising in connection with hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof or as of the date of
the Pending Acquisition Agreement; (iv) the effect of any action taken by the
Borrower or any of its Affiliates (as defined below) with respect to the
transactions contemplated by the Pending Acquisition Agreement or with respect
to the Acquired Business or any of its Subsidiaries; (v) the effect of any
earthquakes, hurricanes, tornadoes or other natural disasters; (vi) the effect
of any changes in (A) applicable foreign, federal, state or local law, statute,
code, ordinance, rule or regulation of any government or governmental or
regulatory body thereof, or political subdivision thereof, whether federal,
state, local, foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private) or (B) GAAP; (vii) any effect
resulting from the public announcement of the Pending Acquisition Agreement; or
(viii) any effect resulting from compliance with the terms of the Pending
Acquisition Agreement or the consummation of the transactions contemplated by
the Pending Acquisition Agreement; provided, however, that any Event or Events
set forth in the foregoing clauses (i), (ii), (v) or (vi) may be taken into
account in determining whether there has been or is an Acquired Business
Material Adverse Effect, to the extent such Event or Events have, or are
reasonably expected to have, a disproportionate adverse effect on the assets,
liabilities, business, results of operations or condition (financial or
otherwise) of the Acquired Business and its Subsidiaries (taken as a whole)
relative to other Persons similarly situated; or (b) would, or would reasonably
be expected to, prevent or materially delay the consummation of the transactions
contemplated by the Pending Acquisition Agreement.
As used in the foregoing definition of Acquired Company Material Adverse Effect
(and in the definitions in this clause (h)):
(i) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether (A) through
ownership of voting securities, (B) by contract, indenture, note, bond, lease,
license, commitment, obligation, instrument, arrangement, understanding, or
other agreement to which a Person is bound or to which its assets or properties
are subject, whether oral or written, and any amendments or supplements thereto
or (C) otherwise;

6



--------------------------------------------------------------------------------

 

(ii) “Borrower SEC Documents” means the Form 10-K for the Acquired Business’
reporting Subsidiary for the fiscal year ended December 28, 2013 filed with the
SEC on March 21, 2014 and any other forms, reports, schedules, statements,
certificates, schedules and other documents filed or furnished by the Acquired
Business or any of its Subsidiaries with the SEC after March 21, 2014 and at
least two business days prior to the date of the Pending Acquisition Agreement;
(iii) “Event” means any event, change, effect, development, occurrence,
circumstance, condition, matter or state of facts;
(iv) “Person” means any (A) individual, corporation, partnership, firm, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, (B) government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local,
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private) or (C) other entity; and
(v) a “Subsidiary” of any Person means any other Person of which 50% or more of
the outstanding voting securities or other voting equity interests, or a
majority of any other interests having the power to direct or cause the
direction of the management and policies of such other Person, are owned or
controlled, directly or indirectly, by such first Person or one or more of the
other Subsidiaries of such first Person or a combination thereof; and
(i) The Borrower shall have delivered to the Administrative Agent at least three
business days prior to the Increased Amount Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested at least ten days prior to the
Increased Amount Date.
As used in this Agreement, “Arrangers” means each of Barclays Bank PLC, Credit
Suisse AG (acting through such of its affiliates or branches as it deems
appropriate), Credit Suisse Securities (USA) LLC, Goldman Sachs Lending Partners
LLC, Wells Fargo Bank, National Association, WF Investment Holdings, LLC and
Wells Fargo Securities, LLC.
3.
Applicable Rate. The Applicable Rate for the Series A Incremental Term Loans
shall mean, as of any date of determination, 2.00% per annum for any Base Rate
Loans that are Series A Incremental Term Loans and 3.00% per annum for
Eurodollar Rate Loans that are Series A Incremental Term Loans.


7



--------------------------------------------------------------------------------

 

Notwithstanding anything herein or in the Credit Agreement to the contrary, at
no time will the Eurodollar Rate in respect of the Series A Incremental Term
Loans be deemed to be less than 0.75% per annum.
4.
Principal Payments.

(a) Amortization. The Borrower shall make principal payments on the Series A
Incremental Term Loans in installments on the dates and in the amounts set forth
below:
(A)
Payment
Date
(B)
Scheduled
Repayment of
Series A Incremental Term Loans
September 30, 2014
$2,212,500
December 31, 2014
$2,212,500
March 31, 2015
$2,212,500
June 30, 2015
$2,212,500
September 30, 2015
$2,212,500
December 31, 2015
$2,212,500
March 31, 2016
$2,212,500
June 30, 2016
$2,212,500
September 30, 2016
$2,212,500
December 31, 2016
$2,212,500
March 31, 2017
$2,212,500
June 30, 2017
$2,212,500
September 30, 2017
$2,212,500
December 31, 2017
$2,212,500
March 31, 2018
$2,212,500
June 30, 2018
$2,212,500
September 30, 2018
$2,212,500
December 31, 2018
$2,212,500
March 31, 2019
$2,212,500
June 30, 2019
$2,212,500


8



--------------------------------------------------------------------------------

 



September 30, 2019
$2,212,500
December 31, 2019
$2,212,500
March 31, 2020
$2,212,500
June 30, 2020
$2,212,500
September 30, 2020
$2,212,500
December 31, 2020
$2,212,500
March 31, 2021
$2,212,500




(b) Maturity Date. The Borrower shall repay the Series A Incremental Term Loans
in full on June 2, 2021 (the “Series A Incremental Term Loan Maturity Date”).
5.
Voluntary and Mandatory Prepayments.

(a) Scheduled installments of principal of the Series A Incremental Term Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments and repayments of the Series A Incremental Term Loans in accordance
with Sections 2.05, 2.06 and 2.07 of the Credit Agreement and clause (e) of this
paragraph 5, respectively; provided that the Series A Incremental Term Loans and
all other amounts under the Credit Agreement with respect to the Series A
Incremental Term Loans shall be paid in full no later than the Series A
Incremental Term Loan Maturity Date.
(b) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05 of the Credit
Agreement (except pursuant to Section 7.05(j), Section 7.05(k) or Section
7.05(l) of the Credit Agreement)) which results in the realization by such
Person of Net Cash Proceeds in excess of an aggregate amount of $25,000,000 per
fiscal year, the Borrower shall prepay (or Cash Collateralize, as applicable) an
aggregate principal amount of Pro Rata Obligations equal to 100% of such Net
Cash Proceeds in excess of such $25,000,000 no later than five (5) Business Days
following receipt thereof by such Person (such prepayments (or Cash
Collateralization) to be applied as set forth in clauses (ii) and (iv) of
Section 2.05(b) of the Credit Agreement).
(c) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries and not otherwise included in clause (b)
or (d) of this paragraph 5, the Borrower shall prepay (or Cash Collateralize, as
applicable) an aggregate principal amount of Pro Rata Obligations equal to 100%
of all Net Cash Proceeds received therefrom in excess of $25,000,000 per fiscal
year no later than five (5) Business Days following receipt thereof by such
Person (such prepayments (or Cash Collateralization) to be applied as set forth
in clauses (ii) and (iv) of Section 2.05(b) of the Credit Agreement).

9



--------------------------------------------------------------------------------

 

(d) In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending September 30, 2016), the
Borrower shall, no later than 95 days after the end of such Fiscal Year, prepay
(or Cash Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to (A) 50% of Consolidated Excess Cash Flow, if any, for such
Fiscal Year; provided that if, as of the last day of such Fiscal Year, the
Senior Secured Leverage Ratio is (x) less than 3.00:1.00 but greater than or
equal to 2.00:1.00, such percentage of Consolidated Excess Cash Flow, if any,
shall be 25% or (y) less than 2.00:1.00, such percentage of Consolidated Excess
Cash Flow shall be shall be 0% less (B) an amount equal to the aggregate
principal amount of Term Loans voluntarily prepaid by the Borrower during such
Fiscal Year pursuant to Section 2.05(a) of the Credit Agreement with internally
generated cash of the Borrower (and not from the proceeds of Indebtedness or the
sale or issuance of Equity Interests and excluding any Term Loans purchased
pursuant to Section 10.06(b)(vii) of the Credit Agreement), to be applied as set
forth in clauses (ii) and (iv) of Section 2.05(b) of the Credit Agreement).
(e) Prepayments made pursuant to (x) Section 2.05(b)(i) of the Credit Agreement
or (y) clauses (b), (c) or (d) of this paragraph 5 shall be applied as set forth
in clauses (ii) and (iv) of Section 2.05(b) of the Credit Agreement, with such
prepayments of the Series A Incremental Term Loans being allocated to the next
four principal repayment installments thereof in direct order of maturity and,
thereafter, on a pro rata basis to the remaining principal installments thereof
and the repayment at the final maturity thereof.
As used in this Agreement, “Net Cash Proceeds” means with respect to any
Disposition by the Borrower or any of its Subsidiaries, or any Extraordinary
Receipt received by or paid to or for the account of the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or purchase price adjustment receivable or otherwise, but
only as and when so received in cash or Cash Equivalents) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents and Indebtedness consisting of
Incremental Equivalent Debt), (B) the out-of-pocket expenses incurred (or
reasonably expected to be incurred) by the Borrower or such Subsidiary in
connection with such transaction, (C) taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction, including any
taxes payable as a result of any gain recognized in connection therewith (the
“cash proceeds”); provided that, if the amount of any such estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or event resulting in the receipt by
a Loan Party of Extraordinary Receipts, the aggregate amount of such excess
shall constitute Net Cash Proceeds at the time such taxes are actually paid and
(D) any reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (C) above) related to any of the applicable assets including, without
limitation, any working capital adjustments, escrows, earn-outs, and similar
items in connection with such transaction (provided, however, that the amount of
any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Proceeds of
such Disposition or event resulting in the receipt by a Loan Party of
Extraordinary Receipts and deemed to be received on the date of such reduction);
provided, further, that if (other than in connection with a Disposition pursuant
to Section 7.05(l) of the Credit Agreement) a Responsible Officer of the
Borrower shall deliver a certificate to the Administrative Agent prior to the
date on which a prepayment of the cash proceeds is required to be made with
respect to any Disposition or Extraordinary Receipt hereunder setting forth that
the Borrower intends to reinvest such cash proceeds in assets useful in the
business of the Borrower and its Subsidiaries within 360 days of receipt of such
cash proceeds (provided that if, prior to the expiration of such 360 day period,
the Borrower, directly or through a Subsidiary, shall have entered into a
binding agreement providing for such investment on or prior to the date that is
180 days after the expiration of such 360 day period, such 360 day period shall
be extended to the date provided for such investment in such binding agreement),
such cash proceeds shall not constitute Net Cash Proceeds except to the extent
not so reinvested by the end of such 360-day period (or such additional period,
if applicable, provided for above).

10



--------------------------------------------------------------------------------

 

As used in this Agreement, “Extraordinary Receipt” means any cash received by or
paid to any Person as a result of proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) and condemnation awards (and payments in lieu
thereof); provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds or awards are received by any
Person in respect of any third party claim against, or liability of, such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim or liability and the costs and expenses of such Person with respect
thereto.
6.
Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan Lender
that has Series A Incremental Term Loans (each, a “Series A Incremental Term
Loan Lender” and, collectively, the “Series A Incremental Term Loan Lenders”)
the following prepayment fees, if any:

If on or before the date that is six months after the Increased Amount Date,
there occurs any (i) prepayment or repayment of Series A Incremental Term Loans
with the proceeds of, or any conversion of such Series A Incremental Term Loans
into, any new debt financing or any replacement debt financing, in either case,
bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Series A Incremental Term Loans (as such
comparative rates are determined by the Administrative Agent) and (ii) any
amendment to the Credit Agreement that, directly or indirectly, reduces the
“effective” interest rate applicable to the Series A Incremental Term Loans (in
each case, with original issue discount and upfront fees, which shall be deemed
to constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity) (any such transaction or event
described in (i) or (ii) above, a “Repricing Event”), then, simultaneously with
the consummation of such Repricing Event, the Borrower shall pay to each Series
A Incremental Term Loan Lender that refuses to consent to such amendment (which
shall include each Series A Incremental Term Loan Lender that refuses to consent
to an amendment if such Series A Incremental Term Loan Lender is required to
make a mandatory assignment pursuant to Section 10.13 of the Credit Agreement in
connection therewith) a fee (the “Repricing Fee”) in an amount equal to 1.00% of
the aggregate principal amount of the Series A Incremental Term Loans so
repriced or refinanced in such Repricing Event (such Repricing Fee to be
allocated among the Series A Incremental Term Loan Lenders pro rata in
accordance with the aggregate amount of Series A Incremental Term Loans of each
such Series A Incremental Term Loan Lender so repriced or refinanced).

11



--------------------------------------------------------------------------------

 

7.
Other Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of the Funding Incremental Term Loan Lender as of the Increased Amount
Date, as fee compensation for the Funding Incremental Term Loan Lender’s
Incremental Term Loan Commitment hereunder, an amount equal to 0.50% of the
aggregate amount of the Funding Incremental Term Loan Lender’s Incremental Term
Loan Commitment, payable to the Funding Incremental Term Loan Lender out of the
proceeds of any Loans as and when funded on the date hereof in respect of the
Funding Incremental Term Loan Lender’s Incremental Term Loan Commitment
hereunder.

8.
Credit Agreement Governs. Except as set forth in this Agreement, the Series A
Incremental Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

9.
Borrower’s Certifications. By its execution of this Agreement, the Borrower
hereby certifies that, as of the date hereof:

i.
the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct after giving effect to any qualification therein), except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; and

ii.
the portion of the Incremental Term Loans (to be made pursuant to the
Incremental Term Loan Commitments being requested on the date hereof) which
satisfies the requirement of the definition of Pending Acquisition Incremental
Term Loans does not exceed (x) $1,425,000,000 minus (y) the gross proceeds of
any Pending Acquisition Securities and/or Pending Acquisition Bridge Loans in an
aggregate amount in excess of $340,000,000.

10.
Eligible Assignee. By its execution of this Agreement, the Funding Incremental
Term Loan Lender represents and warrants that it is an Eligible Assignee.

11.
Consents. For purposes of Section 10.06(b) of the Credit Agreement, the Borrower
hereby consents to any assignee of the Funding Incremental Term Loan Lender or
any of its Affiliates becoming a Series A Incremental Term Loan Lender in
connection with the initial syndication of the Series A Incremental Term Loans
to the extent the inclusion of such assignee in the syndicate had been disclosed
to and agreed to by the Borrower prior to the Increased Amount Date.


12



--------------------------------------------------------------------------------

 

12.
Notice. For purposes of the Credit Agreement, the initial notice address of the
Funding Incremental Term Loan Lender shall be as set forth below its signature
below.

13.
Foreign Lenders. For each Funding Incremental Term Loan Lender that is a Foreign
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Funding Incremental Term Loan Lender may be required to deliver
to Administrative Agent pursuant to Section 3.01(e) of the Credit Agreement.    

14.
Recordation of the Series A Incremental Term Loans. Upon execution and delivery
hereof, the Administrative Agent will record the Series A Incremental Term Loans
made by the Funding Incremental Term Loan Lender in the Register.

15.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

16.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

17.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
THE PROVISIONS OF SECTIONS 10.14(B), (C) AND (D), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.
18.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

19.
Reaffirmation. The Borrower and each Guarantor hereby (a) acknowledges that it
has reviewed the terms and provisions of the Credit Agreement, the First Joinder
Agreement and this Agreement and (b) reaffirms, as applicable, its guarantees,
pledges, grants of security interests and other obligations under and subject to
the terms of each of the Loan Documents to which it is party and agrees that,
notwithstanding the effectiveness of this Agreement or any of the transactions
contemplated hereby, such guarantees, pledges, grants of security interests and
other obligations, and the terms of each of the Loan Documents to which it is a
party, as modified or supplemented in connection with the Credit Agreement, the
First Joinder Agreement and this Agreement and the transactions contemplated
hereby, are not impaired or affected in any manner whatsoever and shall continue
to be in full force and effect and shall continue to secure all the Obligations.


13



--------------------------------------------------------------------------------

 

The Borrower and each Guarantor acknowledges and agrees that each Loan Document
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Agreement or the First Joinder Agreement.
Nothing in this Agreement shall (i) constitute any waiver of any provisions of
the Credit Agreement or any other Loan Document unless expressly set forth
herein or (ii) be deemed to require the consent of any Guarantor to any future
amendments to or waivers of the Credit Agreement or any other Loan Document, in
whole or part.
20.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

21.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

22.
USA PATRIOT Act. Each of the Funding Incremental Term Loan Lender and the
Administrative Agent (for itself and not on behalf of the Funding Incremental
Term Loan Lender) hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow the Funding Incremental Term Loan Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Act. The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or the Funding Incremental Term Loan Lender,
provide all documentation and other information that the Administrative Agent or
the Funding Incremental Term Loan Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.


14



--------------------------------------------------------------------------------

 

[Remainder of page intentionally left blank]



15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
 
Funding Incremental Term Loan Lender:
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Craig Malloy
 
Name:
Craig Malloy
 
Title:
Director



 
Notice Address:
Barclays
745 7th Avenue
New York, NY 10075
 
 
 
 
Attention:
Craig Malloy
 
Telephone:
(212) 526-7150
 
Facsimile:
(646) 758-4617






[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 



 
Borrower:
 
 
 
POST HOLDINGS, INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: SVP, General Counsel & Secretary
 
 
 
 
 
 
 
Guarantors:
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
ATTUNE FOODS, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
CUSTOM NUTRICEUTICAL
LABORATORIES, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DAKOTA GROWERS PASTA COMPANY, INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 


[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 



 
DNA DREAMFIELDS COMPANY, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DYMATIZE ENTERPRISES, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
DYMATIZE HOLDINGS, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GB ACQUISITION USA, INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN ACQUISITION SUB, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN BOY NUT CORPORATION
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 


[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 



 
GOLDEN BOY PORTALES, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
GOLDEN NUT COMPANY (USA) INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
POST FOODS, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
PREMIER NUTRITION CORPORATION
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
PREMIER PROTEIN, INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 


[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 



 
PRIMO PIATTO, INC.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
SUPREME PROTEIN, LLC
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-A ACQUISITION CORP.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B1 ACQUISITION CORP.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B2 ACQUISITION CORP.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
 
 
 
 
 
TA/DEI-B3 ACQUISITION CORP.
 
 
 
 
By
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary
 
 
Title: Secretary
 
 
 
 
 
 
 
 
 




[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 





Consented to by:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Administrative Agent
 
 
 
 
By:
/s/ Daniel R. Van Aken
 
 
Name: Daniel Van Aken
 
 
Title: Director
 








[Signature Page to Joinder Agreement No. 2]



--------------------------------------------------------------------------------

 

SCHEDULE A
TO JOINDER AGREEMENT NO. 2


Name of Lender
Type of Commitment
Amount
Barclays Bank PLC
Incremental Term Loan Commitment
$885,000,000
 
 
Total: $885,000,000




[Schedule A to Joinder Agreement No. 2]





--------------------------------------------------------------------------------

 

SCHEDULE B
JURISDICTIONS


California
Minnesota
New York
North Dakota
Ohio
Washington







[Schedule B to Joinder Agreement No. 2]

